Citation Nr: 1126524	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  He passed away in May 2007.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In an April 2010 decision, the Board denied service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The Appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in November 2010.  By order dated in December 2010, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board also observes that in a March 2010 Informal Hearing Presentation (IHP), the Veteran's representative argued for an earlier effective date for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU), based on an earlier pending claim (IHP at pp. 7-8).  Thus, the issue of entitlement to an earlier effective date for a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board observes that this claim is inextricably intertwined with the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that the Board's April 2010 decision failed to provide adequate reasons and bases for its conclusion that VA had satisfied its duty to assist.  Specifically, the Board failed to analyze whether a VA medical opinion was warranted to determine whether the Veteran's substance abuse was secondary to his service-connected PTSD.  The Board also failed to properly explain why a VA medical opinion was not warranted to determine whether the Veteran's bipolar disorder and panic disorder were secondary to his service-connected PTSD, and whether his service-connected PTSD prevented him from seeking medical treatment of bronchopneumonia.

The Joint Motion also noted that the Board's April 2010 decision determined that the appellant lacked the standing to allege clear and unmistakable error (CUE) in a prior final adjudication.  As the Court vacated the Board's April 2010 decision, the Board is remanding the issues on appeal to obtain the medical opinions the appellant requested, the appellant has never alleged or identified specific clear and unmistakable errors, and the Board is referring the issue of entitlement to an earlier effective date for the grant of a TDIU to the RO, the Board finds that no further discussion of CUE is necessary at this time.  

The Board lastly observes that, subsequent to the Court's order, the appellant submitted a May 2011 private medical opinion linking the Veteran's substance abuse to his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a review of the Veteran's claims file by an appropriate VA examiner.  

Following a review of the relevant medical evidence in the claims file (including the May 2011 private medical opinion), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that: (1) any substance abuse was causally related to the Veteran's service-connected PTSD; (2) any bipolar disability was causally related to the Veteran's service-connected PTSD; (3) any panic disorder was causally related to the Veteran's service-connected PTSD; and (4) the Veteran's service-connected PTSD prevented him from seeking medical treatment of bronchopneumonia.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

2.  Then, after the RO has adjudicated the issue of entitlement to an earlier effective date for the grant of a TDIU (which is inextricably intertwined with the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318), readjudicate the appellant's claim for service connection for the cause of the Veteran's death, and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  If either of the benefits sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


